                                                                              Page 1 of 2


            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION




JOHN HENRY FREDERICK,

      Plaintiff,

v.                                                          4:18cv482–WS/CJK

WAKULLA CORRECTIONAL
INSTITUTION, et al.,

      Defendants.



                              ORDER OF DISMISSAL

      Before the court is the magistrate judge's report and recommendation (ECF

No. 13) docketed February 8, 2019. The magistrate judge recommends that the

plaintiff's complaint and this case be dismissed for maliciousness pursuant to 28

U.S.C. §§ 1915(e)(2)(B)(i), based on the plaintiff's failure to disclose his prior

litigation history. The plaintiff has filed objections (ECF No. 14) to the magistrate

judge’s report and recommendation.

      Having reviewed the record, the undersigned has determined that the

magistrate judge’s report and recommendation is due to be adopted. Accordingly,
                                                                           Page 2 of 2


it is ORDERED:

      1. The magistrate judge’s report and recommendation (ECF No. 13) is

ADOPTED and incorporated into this order by reference.

      2. The plaintiff’s complaint and this action are DISMISSED without

prejudice for maliciousness under 28 U.S.C. §§ 1915(e)(2)(B)(i).

      3. The clerk shall enter judgment stating: “All claims are dismissed without

prejudice.”

      DONE AND ORDERED this            26th    day of    March      , 2019.




                               s/ William Stafford
                               WILLIAM STAFFORD
                               SENIOR UNITED STATES DISTRICT JUDGE
